DECISION AND ORDER ON “NOTICE OF INTENT BY RODOLITZ CORPORATION, DEBTOR AND DEBTOR IN POSSESSION, TO ENTER INTO AND PERFORM UNDER LEASE AGREEMENT DATED MARCH 31, 1995 BY AND BETWEEN RODOLITZ HOLDING CORPORATION AND PAINT APPLICATOR CORP. OF AMERICA, INC.”

EDWARD J. RYAN, Bankruptcy Judge.
By “Notice of Intent By Rodolitz Holding Corporation, Debtor and Debtor in Possession, To Enter Into And Perform Under Lease Agreement Dated March 31, 1995 By and Between Rodolitz Holding Corporation And Paint Applicator Corp. Of America, Inc.” Rodolitz Holding Corporation “respectfully requests, in the event an objection is filed and hearing requested, the court conduct the requisite hearing on the objection as is appropriate to grant to the debtor the authorization requested herein and such other and further relief as is just and proper.”
No objections were filed by the date fixed in the Notice.
The Petition states the debtor, Rodolitz Holding Corp., is in the “commercial property business,” and the Statement of Operations tells us Rodolitz Holding Corp. is a “real property owner and lessor.” To the extent that it can be said that the applicant has a regular course of business, the proposed transaction is within the course of its business. Ergo, there was no need for the within “request.”
Nor is there anything for the court to adjudicate because, in any event, no objection was filed.
No order is appropriate here. No order is required.
It is so found, ordered, adjudged and decreed.